Exhibit 10.3

Exhibit 10.3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into this
1st day of March, 2006 by and between FUND I AND FUND II TUCKER, a Georgia
general partnership (“Seller”) and ADVANCE REALTY SERVICE, INC., a Georgia
corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller has offered to sell certain improved real property to Purchaser
and Purchaser has offered to purchase such property from Seller; and

WHEREAS, the parties desire to provide for said purchase and sale on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

1. DEFINITIONS AND MEANINGS. In addition to any other terms whose definitions
are fixed and defined by this Agreement, each of the following defined terms,
when used in this Agreement with an initial capital letter, shall have the
meaning ascribed thereto by this Section:

“Agreement” means this Purchase and Sale Agreement, together with all exhibits
attached hereto.

“Closing” means the consummation of the purchase and sale contemplated by this
Agreement by the deliveries required under Section 7 hereof.

“Closing Date” means the time and date, established under Subsection 7.1 hereof,
when the purchase and sale contemplated by this Agreement is to be consummated,
as such date may be extended by mutual agreement of the parties or pursuant to
the provisions of this Agreement.

“Due Diligence Items” means those items, documents and matters listed or
described on Exhibit ”D” attached hereto and by this reference made a part
hereof.

“Earnest Money” means the aggregate amount deposited by Purchaser as provided in
Section 4 hereof and all interest and income earned thereon while held in
escrow.

“Earnest Money Escrow Agreement” means an agreement among Seller, Purchaser and
the Escrow Agent, in the form attached hereto as Exhibit ”C” and incorporated by
reference herein, regarding the Earnest Money.

“Escrow Agent” means Chicago Title Insurance Company.

“Execution Date” means the date on which this Agreement is duly executed by both
Purchaser and Seller; such date shall be inserted in the preamble on the first
page of this Agreement.

“Existing Exceptions” means those matters set forth in Exhibit ”B” attached
hereto and incorporated herein by this reference.

“Inspection Date” means April 10, 2006 at 5:00 p.m. EDT.

“Permitted Exceptions” means the Existing Exceptions and any Title Matters to
which Purchaser fails to object prior to the Inspection Date or which Purchaser
waives pursuant to Section 5 hereof.



--------------------------------------------------------------------------------

“Property” means that certain tract or parcel of real property consisting of a
seven (7) building office complex commonly known as 4500 Hugh Howell Road,
Tucker, Georgia, as more particularly described on Exhibit ”A” attached hereto
and incorporated herein by this reference.

“Purchase Price” means the amount which Purchaser shall pay to consummate the
purchase and sale of the Property as provided in Subsection 3.1 hereof.

“Title Matter” and “Title Matters” mean any deeds to secure debt, deeds of
trust, mortgages, liens, financing statements, security interests, easements,
leases, restrictive covenants, agreements, options, claims, clouds,
encroachments, rights, taxes, assessments, mechanics’ or materialmen’s liens
(inchoate or perfected), liens for federal or state income, estate or
inheritance taxes and other encumbrances of any nature whatsoever, whether
existing of record or otherwise, together with any and all matters of any kind
or description, including, without limitation, matters of survey and any
litigation or other proceedings affecting the Property or Seller and which
affects title to the Property, or the ability, right, power and authority of
Seller to convey to Purchaser fee simple, good and marketable and insurable
title to the Property, in accordance with the terms of this Agreement.

2. SALE AND PURCHASE. Seller agrees to sell the Property to Purchaser on the
terms and conditions contained in this Agreement, and Purchaser agrees to
purchase the Property from Seller on the terms and conditions contained in this
Agreement.

3. PURCHASE PRICE/ASSUMPTION OF LIABILITY.

3.1 Amount and Payment of Purchase Price.

3.1.1 The Purchase Price for the Property shall be Four Million Seven Hundred
Five Thousand and no/100 Dollars ($4,705,000.00), subject to adjustment as
provided for in Section 7 hereof.

3.1.2 At Closing, the balance of the Purchase Price shall be paid by Purchaser
to Seller in cash, by federal funds check or wire transfer of immediately
available funds.

4. EARNEST MONEY AND ESCROW AGENT.

4.1 Earnest Money Deposit. On or before three (3) days following the Execution
Date, Purchaser shall deposit the sum of Fifty Thousand Dollars ($50,000) with
Escrow Agent as Earnest Money.

4.2 Additional Earnest Money. In the event Purchaser does not terminate this
Agreement prior to the Inspection Date, Purchaser shall deposit the additional
sum of Twenty-Five Thousand Dollars ($25,000) with Escrow Agent as Additional
Earnest Money. The Additional Earnest Money shall be held along with the Earnest
Money Deposit and shall collectively be referred to as the “Earnest Money”.

4.3 Investment of Earnest Money. Escrow Agent will promptly invest the Earnest
Money and disburse same in accordance with the terms, conditions and provisions
of this Agreement and the Earnest Money Escrow Agreement.

4.4 Application of Earnest Money. Escrow Agent will tender the Earnest Money to
Seller or its designee on the Closing Date following receipt of the closing
deliveries required under Section 7 hereof.

4.5 Tax Identification Numbers. The tax identification numbers of the parties
are set forth below their signatures to this Agreement.

 

2



--------------------------------------------------------------------------------

5. TITLE EXAMINATION AND OBJECTIONS.

5.1 Title Examination. Within five (5) days after the Execution Date, Purchaser
shall arrange for the Escrow Agent to prepare an owner’s title insurance
commitment for the Property. Prior to April 4, 2006 (the “Title Review Date”),
Purchaser may review the title insurance commitment and give written notice to
Seller of any Title Matters which are unacceptable to Purchaser (“Purchaser’s
Title Notice”). If prior to the Title Review Date Purchaser fails to give any
such notice with respect to any Title Matters which are of record as of such
examination (or as of the Title Review Date, if Purchaser did not undertake such
an examination), then Purchaser shall be deemed to have waived all objections to
Seller’s title and to such Title Matters and to have accepted the form and
substance of the survey. Within five (5) Business Days after receipt of
Purchaser’s Title Notice, Seller shall give written notice to Purchaser
informing the Purchaser of Seller’s election with respect to such objections. If
Seller fails to give written notice of election within such five (5) Business
Day period, Seller shall be deemed to have elected not to attempt to cure the
objections (other than Monetary Objections).

5.2 Failure of Seller to Correct Objectionable Title Matters.

5.2.1 If Seller elects to attempt to cure any objections, Seller shall be
entitled to one or more reasonable adjournments of the Closing of up to but not
beyond the thirtieth (30th) day following the initial date set for the Closing
to attempt such cure; provided, however, except for Monetary Objections, Seller
shall not be obligated to expend any sums, commence any suits or take any other
action to effect such cure. Except as to Monetary Objections, if Seller elects,
or is deemed to have elected, not to cure any exceptions to title to which
Purchaser has objected or if, after electing to attempt to cure, Seller
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions, Purchaser’s sole remedy hereunder in such event shall be
either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
(ii) if such exceptions are matters first appearing of record after the date of
this Agreement, and arise by, through or under Seller, to terminate this
Agreement within three (3) Business Days after receipt of written notice from
Seller either of Seller’s election not to attempt to cure any objection or of
Seller’s determination, having previously elected to attempt to cure, that
Seller is unable or unwilling to do so, or three (3) Business Days after Seller
is deemed hereunder to have elected not to attempt to cure such objections, or
(iii) to terminate this Agreement on or before the Inspection Date (and upon any
such termination under clause (ii) or (iii) above, Escrow Agent shall return the
Earnest Money to Purchaser).

5.2.2 Notwithstanding anything herein to the contrary, Seller shall be obligated
to remove or discharge (i) any money charge, deed of trust, deed to secure debt,
mortgage or lien arising out of or relating to any contract or agreement entered
into by Seller and (ii) any other Title Matter which first appears after the
date of the Title Commitment or is placed on the Property by Seller
(collectively “Monetary Objections”). Should Seller fail to do so, Purchaser
will be entitled to either (i) cure and remove such Monetary Objections, and all
of Purchaser’s cost and expense incurred in connection with such cure shall be
deducted from and credited against the Purchase Price or (ii) terminate this
Agreement upon written notice to Seller.

6. SELLER’S REPRESENTATIONS AND WARRANTIES.

6.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser, as follows:

6.1.1 Seller has (i) the right, power and authority to enter into this
Agreement, and (ii) the right, power and authority to convey the Property in
accordance with the terms and conditions of this Agreement.

6.1.2 Seller has received no written notice of any pending action by any
governmental authority or agency having the power of eminent domain, which might
result in any part of the Property being taken by condemnation or conveyed in
lieu thereof. Seller shall, promptly upon receiving any such notice, give
Purchaser written notice thereof.

 

3



--------------------------------------------------------------------------------

6.1.3 Seller has received no written notice of any action, suit or proceeding
pending or threatened in writing against, by or affecting Seller’s right to
transfer the Property or the title of the Property.

6.1.4 To the best of Seller’s knowledge, the Rent Roll attached hereto as
Exhibit “E” is true, correct and complete as of the date set forth therein.

6.1.5 Attached hereto as Exhibit “F” is a complete and accurate list of all
service contracts, equipment leases, warranties and any other agreements which
affect the use, operation or ownership of the Property (the “Contracts”).
Purchaser shall provide written notice to Seller, on or before the Inspection
Date of any Contracts that it wishes to terminate at Closing. Seller shall
terminate any existing management agreements for the Property as of the Closing
Date.

6.1.6 Seller has no knowledge and has not received written notice of violation
of any applicable federal, state or local laws pertaining to environmental
matters, building codes or other uses of the Property.

6.1.7 Seller has no knowledge of any Environmental Materials which exist on or
about the Property, or of any conditions which exist which do or may cause a
violation of any Environmental Laws or of any Hazardous Materials stored upon
the Property.

6.1.8 EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SUBSECTION
6.1, IT IS UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO
MATTERS OF TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE SET FORTH IN THE LIMITED
WARRANTY DEED TO BE DELIVERED AT CLOSING), ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS, AVAILABILITY OR ACCESS, INGRESS OR EGRESS, PROPERTY
VALUE, OPERATING HISTORY, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR
ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE PROPERTY. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SUBSECTION 6.1, PURCHASER
AGREES THAT WITH RESPECT TO THE PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL
NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF
SELLER OR SELLER’S AGENTS OR EMPLOYEES.

6.1.9 PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, SOPHISTICATED AND
EXPERIENCED PURCHASER OF REAL ESTATE SIMILAR TO THE PROPERTY AND THAT IT IS
RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS, AND
THAT PURCHASER WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS
THEREOF, AND SHALL RELY UPON SAME, AND, UPON CLOSING, ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS
AND INVESTIGATIONS. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS SECTION 6, PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER
SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS
IS, WHERE IS,” WITH ALL FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER OR ANY THIRD
PARTY. THE TERMS AND CONDITIONS OF PARAGRAPHS 6.1.7 THROUGH 6.1.8 (INCLUSIVE)
SHALL EXPRESSLY SURVIVE THE CLOSING AND NOT MERGE THEREIN.

 

4



--------------------------------------------------------------------------------

6.1.10 Without limiting Paragraph 6.1.8 through 6.1.9 (inclusive), Purchaser
acknowledges that, except as may otherwise be specifically set forth elsewhere
in this Agreement, neither Seller nor its consultants, brokers or agents have
made any representations or warranties of any kind upon which Purchaser is
relying as to any matters concerning the Property or the Personal Property,
including, but not limited to, the condition of the land or any improvements
comprising the Property, the existence or non-existence of “Hazardous Materials”
(as hereinafter defined), economic projections or market studies concerning the
Property, any development rights, taxes, bonds, covenants, conditions and
restrictions affecting the Property, water or water rights, topography,
drainage, soil, subsoil of the Property, the utilities serving the Property or
any zoning or building laws, rules or regulations or “Environmental Laws”
(hereinafter defined) affecting the Property. Seller makes no representation or
warranty that the Property complies with Title III of the Americans with
Disabilities Act or any fire code or building code.

6.1.11 Except for a breach of a representation or warranty contained in this
Section 6, Purchaser, any affiliate, parent of Purchaser, all shareholders,
employees, officers and directors of Purchaser or Purchaser’s affiliate or
parent, and their respective successors and assigns (“Purchaser Group”) hereby
covenant not to sue Seller, its general partners, or any Affiliate of Seller or
Seller’s general partners for, and shall not enforce any liability or obligation
of Seller, its general partners or Affiliates of Seller or Seller’s general
partners for, and hereby agree not to bring, assert or maintain any action or
claim for contribution, cost recovery or otherwise, including for injunctive
relief, relating directly or indirectly to the violation of Environmental Laws
regarding the existence of asbestos or Hazardous Materials on, or environmental
conditions of, the Property, whether known or unknown, by any action or
proceeding wherein a money or other personal judgment, including injunctive
relief, is sought by Purchaser Group against Seller, its general partners or
Affiliates of Seller or Seller’s general partners; provided, however, that
Purchaser Group and their successors or assigns may bring any action or
proceeding to enforce and realize rights and claims under such Environmental
Laws for contribution, cost recovery or otherwise against third parties,
including but not limited to Sellers’ predecessors’ in title to the Property and
name Seller and Seller’s Affiliates in such action or proceeding to the extent
they, or any of them, are necessary parties to such action or proceeding;
further provided, however, that any judgment in any such action or proceeding in
favor of Purchaser Group or their successors or assigns shall not be enforced by
Purchaser Group or any such successor or assign against Seller, its general
partners or Seller’s Affiliates or Seller’s general partners.

6.1.12 As used herein “Environmental Laws” means all federal, state and local
statutes, codes, regulations, rules, ordinances, orders, standards, permits,
licenses, policies and requirements (including consent decrees, judicial
decisions and administrative orders) relating to the protection, preservation,
remediation or conservation of the environment or worker health or safety, all
as amended or reauthorized, or as hereafter amended or reauthorized, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. § 9601, et seq., the Resource Conservation
Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901, et seq., the Emergency Planning
and Community Right-to-Know Act (“Right-to-Know Act”), 42 U.S.C. § 11001, et
seq., the Clean Air Act (“CAA”), 42 U.S.C. § 7401, et seq., the Federal Water
Pollution Control Act (“Clean Water Act”), 33 U.S.C. § 1251, et seq., the Toxic
Substances Control Act (“TSCA”), 15 U.S.C § 2601, et seq., the Safe Drinking
Water Act (“Safe Drinking Water Act”), 42 U.S.C. § 300f, et seq., the Atomic
Energy Act (“AEA”), 42 U.S.C. § 2011, et seq., the Occupational Safety and
Health Act (“OSHA”), 29 U.S.C. § 651, et seq., and the Hazardous Materials
Transportation Act (the “Transportation Act”), 49 U.S.C. § 1802, et seq. As used
herein, “Hazardous Materials” means (1) “hazardous substances,” as defined by
CERCLA; (2) “hazardous wastes,” as defined by RCRA; (3) any radioactive material
including, without limitation, any source, special nuclear or by-product
material, as defined by AEA; (4) asbestos in any form or condition;
(5) polychlorinated biphenyls; and (6) any other material, substance or waste to
which liability or standards of conduct may be imposed under any Environmental
Laws.

6.1.13 Seller has provided to Purchaser certain unaudited historical financial
information regarding the Property relating to certain periods of time in which
Seller owned the Property. Seller and Purchaser hereby acknowledge that such
information has been provided to Purchaser at Purchaser’s request solely as
illustrative material. Seller represents only that such information is the same
information provided to Seller by the property manager and prepared by the
property manager and makes no representation or warranty that such material is
complete or accurate or that Purchaser will achieve similar financial or other

 

5



--------------------------------------------------------------------------------

results with respect to the operations of the Property, it being acknowledged by
Purchaser that Seller’s operation of the Property and allocations of revenues or
expenses may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced Purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases and covenants not to
sue Seller and the Affiliates of Seller from any liability with respect to such
historical information, unless there has been fraud by Seller in the preparation
of the historical information.

6.1.14 To the extent that Seller may provide to Purchaser the existing or other
reports of third parties regarding the condition of the Property (“Existing
Reports”), Seller makes no representation or warranty concerning the accuracy or
completeness of any report, study or investigation regarding the Property which
was prepared by anyone other than the Seller itself, including but not limited
to the Due Diligence Items (the “Existing Third Party Reports”), Purchaser
hereby releases and covenants not to sue Seller, its general partners and the
Affiliates of Seller or Seller’s general partners from and with respect to any
liability whatsoever with respect to the Existing Third Party Reports, or,
including, without limitation, the matters set forth in the Existing Third Party
Reports, and the accuracy and/or completeness of the Existing Third Party
Reports. Furthermore, Purchaser acknowledges that it will be purchasing the
Property with all faults disclosed in the Existing Third Party Reports.

6.1.15 All references in this Agreement to the “knowledge of Seller” or “to
Seller’s knowledge” or any words of similar import shall refer only to the
actual knowledge of Steve Campbell, Vice President of Asset Management, who has
been actively involved in the management of Seller’s business in respect of the
Property in his capacity set forth herein on behalf of Wells Capital, Inc., an
affiliate of Seller. The terms “knowledge of Seller” or “to Seller’s knowledge”
or any words of similar import shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or any affiliate of Seller, or
to any other partner, beneficial owner, officer, agent, manager, representative
or employee of Seller, or any of their respective affiliates, or to impose on
any of the individuals named above any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains. There shall be no
personal liability on the part of the individuals named above arising out of any
representations or warranties made herein or otherwise.

6.1.16 Notwithstanding anything to the contrary contained in this Section 6.1,
Seller shall have no liability to Purchaser for the breach of any representation
or warranty made in this Agreement unless the loss resulting from Seller’s
breach of its representations and warranties exceeds, in the aggregate, TWENTY
FIVE THOUSAND and NO/100 DOLLARS ($25,000.00), in which event Seller shall be
liable for each dollar of damages resulting from the breach or breaches of its
representations and warranties , but in no event shall Seller’s total liability
for any such breach or breaches exceed, in the aggregate, TWO HUNDRED THIRTY
FIVE THOUSAND TWO HUNDRED FIFTY and NO/100 DOLLARS ($235,000.00). In no event
shall Seller be liable for, nor shall Purchaser seek, any punitive damages; and
in no event shall any claim for a breach of any representation or warranty of
Seller be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter which was known to
Purchaser prior to the Closing or which was contained in the Due Diligence
Material or in any of Seller’s files, books or records made available to
Purchaser for inspection. The representations set forth in Subsections 6.1.1
through 6.1.7 shall survive Closing for a period of one hundred eighty
(180) days.

6.1.17 Notwithstanding anything contained herein to the contrary, the terms of
Subsections 6.1.8 through 6.1.17 (inclusive) shall survive the Closing and the
delivery of the Deeds and termination of this Agreement.

6.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants that:

6.2.1 Purchaser (i) is a corporation duly organized and validly existing under
the laws of the State of Georgia, and is duly authorized and qualified to do all
things required of it under this Agreement; (ii) has authority and power to
enter into this Agreement and consummate the transaction contemplated herein;
and (iii) has the authority to execute and deliver this Agreement and all
documents in connection with the purchase and sale of the Property as
contemplated herein.

 

6



--------------------------------------------------------------------------------

6.2.2 The execution and entry into this Agreement, the execution and delivery of
the documents and instruments to be executed and delivered by Purchaser on the
Closing Date and the performance by Purchaser of Purchaser’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the full consummation of the purchase and sale of the Property as
contemplated herein, are consistent with and not in violation of, and will not
create any adverse condition under, any contract, agreement or other instrument
to which Purchaser is a party, or any judicial order or judgment of any nature
by which Purchaser is bound. On the Closing Date, all necessary and appropriate
action will have been taken by Purchaser authorizing and approving the execution
of and entry into this Agreement, the execution and delivery by Purchaser of the
documents and instruments to be executed by Purchaser on the Closing Date and
the performance by Purchaser of Purchaser’s duties and obligations under this
Agreement and of all other acts necessary and appropriate for the consummation
of the purchase and sale of the Property as contemplated herein.

7. THE CLOSING.

7.1 Closing Date. Closing shall occur on or before May 10, 2006, at the offices
of Seller’s counsel or such other place as is mutually agreeable to Seller and
Purchaser. Seller and Purchaser acknowledge that the transaction contemplated
hereunder shall be closed by delivering executed documents and the other closing
deliveries required under Section 7 hereof to the Escrow Agent. Said deliveries
shall be held by the Escrow Agent pending the satisfaction of (i) the other
conditions to Closing contained herein; and (ii) any written escrow instructions
delivered by Seller to the Escrow Agent.

7.2 Deliveries At Closing. On the Closing Date, the Closing shall occur as
follows, subject to satisfaction of all of the terms and conditions of this
Agreement:

7.2.1 Seller shall convey the Property to Purchaser free and clear of all taxes,
assessments, liens, and encumbrances other than the Permitted Exceptions, by a
limited warranty deed in the form attached hereto as Exhibit ”7.2.1” duly
executed, witnessed and notarized and in recordable form (together with any
required transfer tax declaration therefor).

7.2.2 Seller shall deliver to Purchaser a limited warranty bill of sale in the
form attached hereto as Exhibit ”7.2.2” conveying to Purchaser all appliances,
furnishings, equipment and other personal property owned by Seller and used in
connection with all or any portion of the Property.

7.2.3 Seller and Purchaser shall execute, acknowledge and deliver to each other
an assignment and assumption of landlord’s interest in leases and warranties
(the “Assignment”) assigning and conveying to Purchaser the tenant leases then
in effect at the Property, as well as the warranties, guaranties and bonds then
in effect, in the form of the Assignment and Assumption of Leases and Warranties
attached hereto as Exhibit ”7.2.3” and made a part hereof for all purposes,
together with the original of each such warranty, guaranty and/or bond.

7.2.4 Seller shall execute and deliver to Purchaser a certificate of nonforeign
status (the “Certificate of Nonforeign Status”), in the form of the Certificate
of Nonforeign Status attached hereto as Exhibit ”7.2.4.”

7.2.5 Seller shall execute and deliver notices to each of the tenants of the
Property (the “Tenant Notices”) advising each of the tenants of the Property of
the sale of the Property to Purchaser, in the form of the Tenant Notice Letter
attached hereto as Exhibit ”7.2.5.”

7.2.6 Seller shall deliver to Purchaser all refundable security deposits held by
Seller with respect to the Property or any portion thereof against a receipt and
indemnity by Purchaser with respect thereto pursuant to an assignment in the
form of the Assignment of Refundable Deposits attached hereto as
Exhibit ”7.2.6.”

 

7



--------------------------------------------------------------------------------

7.2.7 Seller shall deliver to Purchaser an affidavit to establish its residency
in the State of Georgia as contemplated by O.C.G.A. §48-7-128, such that the
proceeds of the sale of the Property are not subject to the withholding laws of
the State of Georgia in the form attached hereto as Exhibit ”7.2.7.”

7.2.8 Seller shall deliver to Purchaser and the Title Company satisfactory
evidence of Seller’s organization and formation, existence, good standing, if
applicable, and authority to execute and deliver the Deed.

7.2.9 Seller shall deliver possession of the Property to Purchaser immediately
on the Closing Date, free and clear of all uses and occupancies, except the
Permitted Exceptions.

7.2.10 Concurrently with Seller’s deliveries at the Closing, Purchaser shall pay
to Seller the Purchase Price as provided in Subsection 3.1 hereof.

7.2.11 Seller shall deliver to Purchaser estoppel certificates in form attached
hereto as Exhibit 7.2.11, from tenants at the Property representing fifty
percent (50%) of the occupied area of the Property.

7.2.12 In addition to all documents, instruments and Agreements expressly
provided for herein, Purchaser and Seller shall execute and/or provide such
other documents as may be reasonably required by the title company or by counsel
for either party to effectuate the purposes of this Agreement, including, but
not limited to Seller’s delivery to the title company of an affidavit of title
in form and substance agreed to be Seller and title company but in all events
sufficient to allow title company to delete its standard exception with respect
to mechanic’s or materialmen’s liens.

7.3 Closing Costs. At the Closing, Seller and Purchaser shall respectively pay
the following costs and expenses:

7.3.1 Seller shall pay (i) the fees and expenses of Seller’s attorneys, (ii) all
transfer taxes associated with the sale of the Property to Purchaser; (iii) one
half of any title examination fees or charges; (iv) one half of any premiums for
any owner’s title insurance policy (excluding any endorsements to the owner’s
title insurance policy); (v) one half of any escrow charges charged by Escrow
Agent; and (vi) any other costs and expenses actually incurred by Seller.

7.3.2 Purchaser shall pay (i) one half of all title examination fees or charges;
(ii) one half of any premiums for any owner’s title insurance policy and one
hundred percent (100%) of the costs of any endorsements to the owner’s title
insurance policy; (iii) all premiums for any lender’s policy of title insurance
and all costs of any endorsements to any lender’s policy; (iv) all costs for an
update of the existing survey or completion of a new survey; (v) one half of any
escrow charges charged by Escrow Agent; (vi) all recording and filing fees for
the limited warranty deed executed and delivered by Seller at the Closing
pursuant to the terms hereof; (vii) all costs and expenses of any loans obtained
by Purchaser, including but not limited to the following: recording costs,
documentary stamps, intangible tax, assumption fees and lender’s attorneys fees,
or any similar charges; (viii) the cost of any environmental assessments
obtained by Purchaser; (ix) the fees and expenses of Purchaser’s attorneys;
(x) any other costs and expenses actually incurred in connection with the
Closing or incurred by Purchaser.

7.4 Prorations and Credits.

7.4.1 All state, city and/or county ad valorem taxes due with respect to the
Property for the calendar year of the Closing shall be prorated between
Purchaser and Seller as of the Closing Date. Seller is responsible for and shall
pay all state, city and/or county ad valorem taxes with respect to the Property
for all time periods through the day prior to Closing. Purchaser is responsible
for and shall pay all

 

8



--------------------------------------------------------------------------------

such items for all time periods commencing the day of Closing. If the actual
amount of such taxes is not known as of such date, either because bills for the
period in question have not been issued or because such bills cover real
property in addition to the Property, the proration at the Closing will be based
on the most current and accurate billing information available. Should such
proration not be based on the actual amount of the ad valorem taxes for the
period in question and should such proration prove to be inaccurate upon receipt
of the actual bills for the Property, then either Seller or Purchaser may demand
at any time after the Closing Date a payment from the other party correcting
such malapportionment.

7.4.2 Seller is responsible for and shall pay all operating expenses and all
other expenses and utility charges in respect of the Property for all time
periods through the day prior to Closing. Purchaser is responsible for and shall
pay all such items for all time periods commencing the day of Closing.

7.4.3 Seller is entitled to receive and retain all income in respect of the
Property for all time periods through the day prior to Closing and Purchaser is
entitled to receive and retain all such income for all time periods commencing
on the day of Closing. For purposes of making the prorations contained herein,
Purchaser at Closing will be given credit for days of rents paid to Seller on
rented units before Closing. This credit will reflect actual collected rents,
and Seller and Purchaser agree to adjust this proration (together with other
prorations) pursuant to the last two sentences of this paragraph based on actual
collections for the month in which Closing occurs. Purchaser shall use
commercially reasonable efforts to collect rents applicable to the period prior
to the Closing Date. Purchaser agrees to remit to Seller, upon receipt thereof
by Purchaser, any rents applicable to periods prior to the Closing Date. Rents
are prorated by applying amounts received in the month of Closing first to rents
due in the month in which Closing occurs and then to past due rents.

7.4.4 The Purchaser and Seller agree to make final adjustments for any item
being prorated under this Section after reconciliations have been completed with
all tenants on or before ninety (90) days after Closing. Payments in connection
with the final adjustment shall be due and payable within thirty (30) days of
written notice.

7.4.5 If any mistakes in any adjustments or prorations or if any omissions in
respect thereto are discovered by either Purchaser or Seller subsequent to the
date of Closing, Purchaser and Seller agree to adjust such items between
themselves. Such prorations and payments shall be determined and made by Seller
and Purchaser, in good faith, as soon as practicable after Closing, but in any
event within forty-five (45) days after Closing.

8. SURVEY. Purchaser may obtain at its sole cost and expense an as-built survey
of the Property prepared on behalf of Purchaser by a Georgia registered land
surveyor.

9. DAMAGE OR CONDEMNATION PRIOR TO CLOSING.

9.1 Seller agrees to give Purchaser prompt notice of any fire or other casualty
affecting the Property between the Execution Date and the Closing Date or of any
actual or threatened taking or condemnation of all or any portion of the
Property. If prior to the Closing, there shall occur:

(a) damage to the Property caused by fire or other casualty which would cost one
hundred thousand dollars ($100,000) or more to repair; or

(b) the taking or condemnation of all or any portion of the Property as would
materially interfere with the present use thereof;

then, in any such event, Purchaser, at its option, may terminate its obligations
under this Agreement by written notice given to Seller within ten (10) days
after Purchaser has received the notice referred to above or at the Closing,
whichever is earlier, in which event the Earnest Money, together with all
interest accrued thereon, shall be returned immediately by the Escrow Agent to
Purchaser, and neither party shall have any further right or obligation
hereunder. If Purchaser does not so elect to terminate its obligations under
this Agreement, then the Closing shall take place as provided herein, and at the
option of Purchaser, either (i) there shall be assigned

 

9



--------------------------------------------------------------------------------

to Purchaser at the Closing all interest of Seller in and to any insurance
proceeds or condemnation awards which may be payable to Seller on account of
such occurrence, provided that Seller shall reimburse Purchaser for any policy
deductibles to the extent the same remain unpaid as of Closing, or (ii) Seller
shall, to the extent of insurance and condemnation proceeds available for such
purpose, restore the Property to its former condition, and the Closing shall be
deferred for a period reasonably necessary in order to allow Seller to complete
the restorations. However, in no event shall Seller be liable or obligated to
expend more than the condemnation or insurance proceeds actually received by it
plus any policy deductibles, in effecting such restoration or repair.

9.2 If prior to the Closing there shall occur:

(a) damage to the Property caused by fire or other casualty which would cost
less than one hundred thousand dollars ($100,000) to repair; or

(b) the taking or condemnation of all or any portion of the Property as would
not materially interfere with the present use thereof;

then, in any such event, Purchaser shall have no right to terminate its
obligations under this Agreement, but there shall be assigned to Purchaser at
the Closing all interest of Seller in and to any insurance proceeds or
condemnation awards which may be payable to Seller on account of any such
occurrence, provided that Seller shall reimburse Purchaser for any policy
deductibles, to the extent the same remain unpaid as of closing.

10. BROKERS. Seller and Purchaser warrant and represent to each other that
except for The Dryman Team and Colliers Cauble & Co. (collectively “Sellers
Broker”) and Advance Realty Service, Inc., (“Purchaser’s Broker,”) (Seller’s
Broker and Purchaser’s Broker are collectively referred to as the “Broker”),
which shall be paid by Seller pursuant to a separate agreement, there are and
will be no brokers’ or intermediaries’ commissions or fees payable as a
consequence of the sale and purchase of the Property and do hereby indemnify,
defend and hold harmless each of the other from and against the claims, demands,
actions and judgments (including, without limitation, attorneys’ fees and
expenses incurred in defending any claims or in enforcing this indemnity) of any
and all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of any dealings, negotiations or
communications with the indemnifying party in connection with this Agreement or
the sale and purchase of the Property. Seller and Purchaser acknowledge that
some or all of the principals officers of Purchaser and Seller are licensed as
real estate brokers and/or real estate salesmen under the laws of the State of
Georgia. This disclosure is made pursuant to Rule 520-1-.08 of the Rules and
Substantive Regulations of the Georgia Real Estate Commission.

11. ACCESS TO AND EXAMINATION OF THE PROPERTY.

11.1 Property Inspection. Prior to the Closing and upon reasonable notice (at
least three (3) days written notice for entry to rented units) to Seller and at
reasonable times, subject to the rights of tenants, Purchaser, through agents,
employees or contractors, may go upon the Property during normal business hours
to make boundary line or topographical surveys and to conduct such soil,
engineering, environmental and other tests, investigations and analyses of the
Property, provided, however, that Purchaser shall perform no intrusive testing
(including, without limitation, test borings, drilling, removal of soil and
water samples, ground water testing and surface water testing) without the
specific consent of Seller and Seller’s agreement to the nature and scope of
such testing, such consent and agreement not to be unreasonably withheld,
delayed or conditioned. Purchaser shall pay all costs incurred in making such
surveys, tests, analyses and investigations and shall indemnify, defend and hold
Seller harmless from any liens, claims, losses and liabilities arising out of
Purchaser’s exercising such right and privilege to go upon the Property.
Purchaser’s indemnity of Seller hereunder shall survive the rescission,
cancellation, termination or consummation of the Agreement.

11.2 Due Diligence Items. Within five (5) days of the Execution Date Seller will
make available to Purchaser such Due Diligence Items as are in the possession
and control of Seller or can be obtained without unreasonable effort and
expense. The Due Diligence Items are furnished without representation or
warranty except as may be expressly set forth in Section 6 hereof.

 

10



--------------------------------------------------------------------------------

11.3 Knowledge of Breach of Warranty or Representation. If, at the Closing,
Purchaser shall have actual knowledge of untruth or inaccuracy which is a breach
by Seller of a specific warranty, representation or other obligation of Seller,
then, with respect thereto, if Purchaser closes the transaction, Purchaser shall
be deemed to have waived any cause of action or claim for damage against Seller
arising out of Seller’s breach of such representation or warranty.

11.4 Confidentiality.

(a) In connection with the possible acquisition of the Property, Seller will
furnish Purchaser with certain documents, records and other information related
to the Property and its tenants which Seller views as confidential in nature. As
used in this Agreement Confidential Information means (i) lease and tenant files
and information contained in those files, (ii) information furnished by Seller
or its affiliates or their officers, agents or representatives regarding
performance of the Property, including financial information and marketing
information, (iii) any notes, analyses, compilations, abstracts, summaries,
projections, studies or other materials which may be made, prepared by, or made
available by Seller. The Confidential Information shall be used for the sole
purpose of evaluating the feasibility of the purchase and for no other purpose.
The Confidential Information will be kept confidential and shall not, without
the prior written consent of Seller, be provided by Purchaser to, accessed by,
or disclosed to anyone other than the respective employees, financial advisors,
legal counsel and accountants of Purchaser, (collectively “Advisors”) (i) who
need to know the Confidential Information for the purpose of evaluating the
purchase or financing of the Property, (ii) who are informed by Purchaser of the
confidential nature of the information, and (iii) who agree to be bound by the
terms and conditions of this Agreement.

(b) Purchaser agrees to return the Confidential Information to Seller
immediately upon request, with no copies being retained by Purchaser or its
Advisors, in the event this Agreement expires or is terminated, or the Closing
does not occur within the period established by this Agreement.

11.5 Indemnification. Purchaser agrees to indemnify, defend and hold Seller and
its partners, advisors and other agents and their respective employees,
affiliates, officers, directors and shareholders (the “Indemnified Parties”)
harmless from and against any and all liability, demands, actions, causes of
action, claims, losses, damages, costs and expenses (including, without
limitation actual attorneys’ fees and court costs, but not consequential
damages) made, brought, sought, suffered or incurred by any of the Indemnified
Parties by reasons directly arising out of, caused by or in connection with any
activities of Purchaser (including activities of any of Purchaser’s employees,
consultants, contractors or other agents) relating to the Property, including,
without limitation, mechanics’ liens, damage to the Property, injury to persons
or property resulting from such activities in connection therewith, and in the
event that the Property is disturbed or altered in any way as a result of such
activities. Purchaser shall promptly restore the property to its condition
existing prior to the commencement of such activities which disturb or alter the
Property. Furthermore, Purchaser agrees to maintain and cause any of its
representatives or agents conducting any surveys, tests, investigations,
analyses or assessments pursuant to Section 11 hereof to maintain and have in
effect workers’ compensation insurance, with statutory limits of coverage, and
commercial general liability insurance with (i) all risk coverage, (ii) waiver
of subrogation, and (iii) limits of not less than One Million Dollars
($1,000,000) for personal injury, including bodily injury and death, and
property damage. Such insurance shall name the Indemnified Parties as an
additional insured party. Purchaser shall deliver to Seller a copy of the
certificate of insurance effectuating the insurance required hereunder prior to
the commencement of such activities, which certificate shall provide that such
insurance shall not be terminated or modified without at least thirty (30) days’
prior written notice to Seller. The provisions of this Subsection 11.5 shall
survive Closing or any termination of this Agreement.

 

11



--------------------------------------------------------------------------------

12. DEFAULT.

12.1 Seller’s Default. If the sale and purchase of the Property contemplated by
this Agreement is not consummated on account of Seller’s default hereunder, at
Purchaser’s option, either (a) the Earnest Money, to the extent paid, shall be
refunded to Purchaser on demand, whereupon this Agreement shall be terminated
and neither party shall have any further rights or obligations with respect
hereto except as specifically set forth herein, or (b) Purchaser shall have the
right to seek specific performance of this Agreement. Purchaser hereby waives
for itself and anyone who may claim by or through Purchaser, any and all rights
to sue or recover any amounts from Seller except to the extent set forth in the
foregoing clause (a) or (b) and in Section 12.3 below, and shall not commence or
pursue any such remedy. No partner, member in or agent of Seller, nor any
advisor, manager, member, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a partner in Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, or in or with respect to any document, agreement or
instrument delivered at Closing. Purchaser and its successors and assigns
acknowledge that Seller is a limited purpose partnership which may distribute
funds immediately after Closing and Purchaser agrees that regardless of such
property paid or distributed to Seller’s members, neither property and cash paid
or distributed to such members from the proceeds of sale or otherwise, nor the
negative capital account of any members in Seller, nor any obligation of any
member in Seller to restore a negative capital account or to contribute capital
to Seller (or to any other member of Seller), shall at any time be deemed to be
the property or an asset of Seller or any such other member (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
or any such member’s obligation to restore or contribute thereto).
Notwithstanding anything contained herein to the contrary, the terms of this
Subsection 12.1 shall survive the Closing and the delivery of the Deed and
termination of this Agreement.

12.2 Purchaser’s Default. If the sale and purchase of the Property contemplated
by this Agreement is not consummated because of Purchaser’s default, failure or
refusal to perform hereunder, Seller shall be entitled, as its sole and
exclusive remedy hereunder, to payment of the Earnest Money as full and complete
liquidated damages for such default of Purchaser, the parties hereto
acknowledging that it is impossible to estimate more precisely the damages which
might be suffered by Seller upon Purchaser’s default. Seller’s receipt of the
Earnest Money, to the extent paid, is intended not as a penalty, but as full
liquidated damages. The right to retain such sums as full liquidated damages is
Seller’s sole and exclusive remedy in the event of default hereunder by
Purchaser, and Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue Purchaser: (i) for specific performance of this
Agreement, or (ii) to recover actual damages in excess of such sums. Purchaser
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Seller to seek or claim a refund of such sums (or any part thereof) on the
grounds that such amount is unreasonable in amount and exceeds Seller’s actual
damages or that the retention of such sums by Seller constitutes a penalty and
not agreed upon and reasonable liquidated damages.

12.3 Legal Fees and Costs. In any litigation between the parties regarding this
Agreement (including with respect to the disposition of the Earnest Money), the
losing party shall pay to the prevailing party all reasonable expenses and court
costs, including reasonable attorneys’ fees actually incurred, incurred by the
prevailing party. A party shall be considered the prevailing party if:

(a) it initiated the litigation and substantially obtains the relief it sought,
either through a judgment or through the losing party’s voluntary action before
any arbitration (after it is scheduled), trial or judgment;

(b) the other party withdraws its action without substantially obtaining the
relief it sought; or

(c) it did not initiate the litigation and judgment is entered for either party,
but without substantially granting the relief sought.

 

12



--------------------------------------------------------------------------------

13. CONDITIONS PRECEDENT.

13.1 Purchaser’s Conditions.

13.1.1 Purchaser’s obligations under this Agreement are subject only to and
conditioned upon the satisfaction (or waiver by Purchaser) of the following
condition precedent:

(a) Purchaser’s determination, in Purchaser’s sole discretion and prior to the
Inspection Date, that the improvements on the Property are physically and
economically acceptable to Purchaser, such determination to be accomplished by
ascertaining such matters as (i) operations of the Property and soundness of
improvements, (ii) the compliance with rules, ordinances and codes of
appropriate governmental authorities, (iii) the suitability of the soil and
environmental conditions of the Property, and (iv) the location and effect of
the Existing Exceptions so as to confirm that they will not materially interfere
with Purchaser’s use of the Property.

(b) The representations and warranties of Seller set forth in Section 6 of this
Agreement will be materially true on and as of the Closing with the same effect
as though made at such time, and Seller must have materially performed all
obligations and complied with all covenants required in this Agreement to be
performed or complied with by it prior to or at Closing.

13.1.2 If the condition precedent in Paragraph 13.1.1(a) is not satisfied or
waived by Purchaser prior to the Inspection Date, then Purchaser may terminate
this Agreement by written notice to Seller given on or prior to the Inspection
Date. If Purchaser does not timely give notice of termination as aforesaid,
Purchaser shall be deemed to have accepted the Property, waived all condition
precedents to Closing, at which time the Earnest Money deposit shall be
non-refundable, except for Seller’s failure to satisfy the condition precedent
set forth in Section 13.2.1 hereof, and this Agreement shall continue in full
force and effect.

13.1.3 If the condition precedent in Paragraph 13.1.1(b) is not satisfied or
waived by the Purchaser prior to the Closing Date, then the Purchaser may
terminate this Agreement by written notice to Seller given on or prior to the
Closing Date.

13.2 Seller’s Conditions.

13.2.1 Seller’s obligations under this Agreement are subject only to and
conditioned upon the satisfaction (or waiver by Seller) of the following
condition precedent:

(a) Seller must obtain the approval of Seller’s Investment Committee on or prior
to March 6, 2006. Seller shall use commercially reasonable efforts to obtain the
approval of its Investment Committee on or before March 6, 2006 but failure to
obtain same shall not be a default hereunder. In the event Seller fails to
obtain the approval of its Investment Committee on or before March 6, 2006, the
Inspection Date shall be extended for one additional week to allow Seller to
obtain such approval.

(b) The representations and warranties of Purchaser set forth in Section 6 of
this Agreement will be materially true on and as of the Closing with the same
effect as though made at such time, and Purchaser must have materially performed
all obligations and complied with all covenants required in this Agreement to be
performed or complied with by it prior to or at Closing.

(c) If the condition precedent in Paragraph 13.2.1(b) is not satisfied or waived
by the Seller, then the Seller may terminate this Agreement by written notice to
Purchaser given on or prior to the Closing Date.

14. TIME OF ESSENCE. Time is of the essence hereof.

 

13



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Georgia. Venue for any
litigation related to this Agreement shall be solely in Dekalb County, Georgia.

16. NOTICES. Any notices, requests or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand,
confirmed facsimile, nationally recognized courier (such as Federal Express)
which maintains a record or receipt of delivery, or mailed by United States
registered or certified mail, return receipt requested, postage prepaid and
addressed to each party at its address as set forth below:

 

To Seller:    c/o Wells Capital, Inc.    6200 The Corners Parkway    Norcross,
Georgia 30092    Attention: Parker Hudson    Facsimile: (770) 243-4684   
Telephone: (770) 243-8692 With a copy to:    McGuireWoods LLP    1170 Peachtree
Street, N.E.    Suite 2100    Atlanta, Georgia 30309    Attention: John T.
Grieb, Esquire    Facsimile: (404) 443-5762 To Purchaser:    Advance Realty
Service, Inc.    3781 Presidential Parkway    Suite 123    Atlanta, Georgia
30340    Facsimile: (770) 220-2626    Attention: Dan L. Decraene

Any such notice, request or other communication shall be considered given or
delivered, as the case may be, on the date of hand, courier or facsimile
delivery or on the third day following deposit in the United States mail as
provided above. Rejection or other refusal to accept or inability to deliver
because of changed address of which no notice was given shall be deemed to be
receipt of the notice, request or other communication. By giving at least five
(5) days prior written notice thereof, any party may from time to time at any
time change its mailing address hereunder.

17. ENTIRE AGREEMENT; MODIFICATION. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
letters of intent, solicitations, agreements, commitments, representations and
warranties heretofore made between such parties are merged into this Agreement.
This Agreement cannot be modified or amended in any respect except by a written
instrument executed by or on behalf of each of the parties to this Agreement.

18. CAPTIONS. All captions, heading, Section, Subsection, Paragraph and
Subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and shall not
supplement, limit or otherwise vary in any respect to the text of this
Agreement.

19. SURVIVAL. Except as specifically provided herein, the representations,
warranties and covenants made herein shall not survive Closing.

 

14



--------------------------------------------------------------------------------

20. EXHIBITS. Each and every exhibit referred to or otherwise mentioned in this
Agreement shall be construed to be made a part of this Agreement by such
reference, in the same manner and with the same effect as if each exhibit were
set forth in full and at length every time it is referred to or otherwise
mentioned.

21. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

22. REFERENCES. All references to Sections, Subsections, Paragraphs or
Subparagraphs will be deemed to refer to the appropriate Section, Subsection,
Paragraph or Subparagraph of this Agreement. Unless otherwise specified in this
Agreement, the terms “herein,” “hereof,” “hereunder” and other terms of like or
similar import, will be deemed to refer to this Agreement as a whole, and not to
any particular Section, Subsection, Paragraph or Subparagraph hereof. Words of
any gender used in this Agreement will be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.

23. WAIVER. Any condition or right of termination, cancellation or rescission
granted by this Agreement to Purchaser or Seller may be waived by such party.

24. RIGHTS CUMULATIVE. Except as expressly limited by the terms of this
Agreement, all rights, powers and privileges conferred hereunder are cumulative
and not restrictive of those given by law.

25. ASSIGNMENT. This Agreement and the rights, duties, interests, and
obligations of Purchaser hereunder may not be assigned by Purchaser without the
written consent of Seller. Notwithstanding the foregoing Purchaser shall have
the right to assign its rights under this Agreement to a newly formed limited
liability company of which Dan Decraene is the managing member.

26. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

27. DATE FOR PERFORMANCE. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

28. FURTHER ASSURANCES. The parties hereto agree that they will each take such
steps and execute such documents as may be reasonably required by the other
party or parties to carry out the intents and purposes of this Agreement.

29. VALIDITY OF AGREEMENT. The validity of this Agreement between Seller and
Purchaser will not be affected by whether or not any broker or any party other
than Seller and Purchaser has signed this Agreement or any amendments thereto.

30. SEVERABILITY. In the event any provision or portion of this Agreement is
held by any court of competent jurisdiction to be invalid or unenforceable, such
holding will not affect the remainder hereof, and the remaining provisions shall
continue in full force and effect at the same extent as would have been the case
had such invalid or unenforceable provision or portion never been a part hereof.

31. EXCHANGE. Each party understands that the other party may desire to
structure this transaction as part of a transaction qualifying as a like-kind
exchange under Internal Revenue Code Section 1031 (and the regulations
promulgated thereunder) and may desire an assignment by the exchanging party of
its rights under this Agreement to a qualified intermediary and a reassignment
pursuant to the following Paragraph (collectively “Exchange”). Accordingly,
either party may assign its rights to this Agreement to a qualified
intermediary, and the other party hereby consents to such Exchange, provided,
however, that the

 

15



--------------------------------------------------------------------------------

Exchange shall (i) not constitute an assumption by the qualified intermediary of
the exchanging party’s obligations hereunder, (ii) not release the exchanging
party of any of its obligations hereunder, (iii) not create any liabilities for
the non-exchanging party to third parties or create any additional liabilities
for the non-exchanging party other than as contained in this Agreement, (v) be
at the sole cost and expense of the exchanging party, and (vi) not delay the
Closing. The non-exchanging party shall execute such documents and take such
other action as may reasonably be requested by the exchanging party for the
purpose of so qualifying the transaction as a like-kind exchange under
Section 1031 and the regulations thereunder.

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Agreement.

 

“SELLER”

FUND I AND FUND II TUCKER, a Georgia

general partnership

By:  

Wells Real Estate Fund I, L.P.,

a Georgia limited partnership, its

general partner

By:   Wells Capital, Inc., its general partner   By:  

/s/ Randy Fretz

  Name:   Randy Fretz   Title:   Senior Vice President By:   Wells Real Estate
Fund II, L.P., a Georgia limited partnership, its general partner By:   Wells
Capital, Inc., its general partner   By:  

/s/ Randy Fretz

  Name:   Randy Fretz   Title:   Senior Vice President

Tax Identification Numbers:

Fund I 58-1565512 and Fund II 58-1678709

 

“PURCHASER”

ADVANCE REALTY SERVICE, INC.,

a Georgia corporation

By:  

/s/ Dan Decraene

Name:   Dan Decraene Title:   CEO Tax Identification Number: 58-2267302

 

16



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit

  

Title

“A”    Legal Description of Property “B”    Existing Exceptions “C”    Earnest
Money Escrow Agreement “D”    Due Diligence Items “E”    Rent Roll “F”    List
of Contracts 7.2.1    Limited Warranty Deed 7.2.2    Limited Warranty Bill of
Sale 7.2.3    Assignment and Assumption of Leases and Warranties 7.2.4   
Certificate of Nonforeign Status 7.2.5    Tenant Notice Letter 7.2.6   
Assignment of Refundable Deposits 7.2.7    Affidavit of Seller’s Residence
7.2.11    Form of Tenant Estoppel Certificate

 

1



--------------------------------------------------------------------------------

 

Exhibit 7.2.11 – Page 2